Citation Nr: 0215527	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  99-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to service-connected patellofemoral 
syndrome of the right knee and the excision of a cyst of the 
left knee with patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from September 1980 
to July 1987.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran's claim for service 
connection for a low back disorder on a secondary basis.  The 
appellant was notified of the decision by the St. Petersburg, 
Florida, RO, and the claim has apparently at all times been 
under the jurisdiction of the St. Petersburg, Florida, RO.  

In January 2001, the Board remanded the case to the RO for 
further development.  The appeal has been returned to the 
Board for appellate action.  


FINDINGS OF FACT

The veteran's back disorder was not caused or made worse by 
his service-connected bilateral knee disorder.


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2001).  The veteran filed a claim for service 
connection for a back disorder as secondary to his service-
connected right and left knee disabilities in November 1997, 
and there is no issue as to the provision of a form or 
completion of an application.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West Supp. 2002);66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  When the veteran filed his claim 
for service connection in November 1997, he submitted VA 
medical records in support thereof.  The veteran was provided 
a copy of the August 1998 rating action, which denied his 
claim for service connection and summarized the evidence then 
of record.  The October 1998 Statement of the Case informed 
the veteran of the evidence of record and of the relevant 
regulations.  In January 2001, the Board remanded this matter 
to obtain additional evidence to support the veteran's claim.  
In January 2002, VA informed the veteran of its and the 
veteran's responsibility and duty to assist in providing and 
obtaining evidence to substantiate the claim.  Specifically, 
the veteran was informed that it was VA's responsibility to 
assist the veteran in obtaining evidence to support his claim 
including medical records, employment records, or records 
from other Federal agencies.  The veteran was also informed 
that a VA examination would be scheduled if necessary.  The 
veteran was requested to provide the names and other 
pertinent information of the person, agency, or company that 
might have information to support his claim.  The February 
2002 Supplemental Statement of the Case identified the 
evidence of record and the evidence necessary to substantiate 
the claim and reiterated VA's and the veteran's 
responsibilities to obtain evidence to support the veteran's 
claim.  VA has discharged its duty to notify the veteran of 
the evidence and information necessary to substantiate his 
claim, and of the respective responsibilities with respect to 
obtaining or presenting evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1-3)).  All VA service 
department medical records pertinent to the matter at issue 
are of record.  In addition, the veteran has submitted 
additional VA medical records in regard to his claim.  VA has 
discharged its duty to obtain evidence on the veteran's 
behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  VA afforded the veteran examinations 
in April 1998, October 1999, and April 2001.  The examination 
reports contained adequate clinical findings, diagnoses, and 
opinions pertinent to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159(e)).

Thus, the Board sees no areas in which further development 
may be fruitful.  The RO has notified the veteran of the 
requirements of the VCAA and implementing regulations, and 
those requirements have been substantially met by the RO.  


Service Connection


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).  In Allen v. Brown, 
the Court of Appeals for Veterans Claims (Court) held that 
"when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to 
aggravation." Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

Service medical records reflect that the veteran strained his 
back in October 1986 while raking and shoveling.  He was 
diagnosed as having acute muscular strain.  Subsequent 
service medical records do not show complaints, findings, or 
diagnoses of a residual back disorder.  

The veteran incurred injuries to his knees in service.  In 
November 1987, the veteran was service connected for 
residuals of excision of cyst of the left knee and 
patellofemoral syndrome and for patellofemoral syndrome of 
the right knee.  

Subsequent VA medical records reflect that the veteran 
continued to be seen and treated for his service-connected 
bilateral knee disability.  He was seen for complaints of low 
back pain beginning 1997.  In October 1997, the veteran 
complained of knee pain and back pain.  He was diagnosed as 
having low back pain.  Additional treatment records dated in 
October 1997 show that the veteran was diagnosed as having 
lumbosacral spondylosis.  At a VA examination dated in April 
1998, the veteran reported that he began experiencing back 
pain about three years before.  It was noted that X-rays of 
the lumbar spine showed a bulging early degenerative disk and 
some interspace narrowing.  In February 2000, it was noted 
that the veteran continued to complain of back pain of a 
four-year duration; there had been no specific injury.  The 
veteran was diagnosed as having lumbosacral spondylosis.  X-
rays of the lumbar spine dated in January 2000 were normal.  

In this matter the veteran maintains that he developed a back 
disorder as secondary to his service-connected left and right 
knee disabilities.  While the evidence establishes that the 
veteran has a back disorder and that he is service-connected 
for the left and right knee, the medical evidence of record 
does not associate the veteran's back disability with his 
service-connected bilateral knee disabilities.  In fact, a VA 
examiner in April 2001 opined that it was unlikely that the 
veteran's back complaints were related to his knee problems.  
As the basis of his opinion, the examiner stated that the 
knee pathology would not cause the veteran to develop back 
symptoms unless the veteran were required to walk long 
distances, and the veteran indicated that he does not.  In 
addition, the veteran is not engaged in an occupation in 
which he would substitute back motion for knee motion.  Thus, 
the only competent medical opinion evidence of record is 
against the veteran's claim.  There is no contrary opinion.  
Thus, the preponderance of the evidence is against the claim.

Although the veteran asserted his claim for service 
connection on a secondary basis, the RO considered this 
matter on direct and presumptive bases as well.  In that 
connection, service connected is not warranted.  Although the 
veteran developed back strain in service in 1986, that 
disorder was acute and transitory and resolved.  There is no 
evidence of complaints or pathology associated with a back 
disorder until almost 10 years after the veteran separated 
from service.  In fact, the veteran reported in 1997 that he 
began experiencing back pain three years before.  In 
addition, there is no medical evidence that associates the 
veteran's back disorder with service.  Therefore, the veteran 
is not entitled to service connection on a direct basis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In addition, the evidence shows that the veteran was 
diagnosed as having a degenerative joint disease (X-rays 
confirmation of such is not of record) of the back in 1997, 
approximately 10 years after the veteran separated from 
service.  Therefore, the veteran is not entitled to service 
connection for a back disorder on a one-year presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  



ORDER

Service connection for a low back disorder, claimed as 
secondary to service-connected patellofemoral syndrome of the 
right knee and excision of a cyst of the left knee with 
patellofemoral syndrome, is denied.   



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

